ORDER
PER CURIAM.
Robert Goerger (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief after a hearing. We affirmed the trial court’s judgment of conviction for second degree assault, armed criminal action, and unlawful use of a weapon. State v. Goerger, 13 S.W.3d 655 (Mo.App. E.D.1999). Movant now contends the motion court clearly erred in denying his Rule 29.15 motion before determming whether his post-eon-vietion counsel had abandoned him by failing to file an amended motion.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s decision is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).